IN THE COURT OF APPEALS OF IOWA

                                   No. 15-1499
                               Filed June 29, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CONALL ROBINSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Paul D. Scott, Judge.




      Conall Robinson appeals the denial of his motion in arrest of judgment.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


DOYLE, Judge.

       Conall Robinson appeals the denial of his motion in arrest of judgment,

challenging his Alford pleas.1     He claims his pleas were unknowingly and

involuntarily made because his trial counsel was ineffective in several respects.

Because the record is insufficient to resolve his claims, the district court properly

denied the motion.     Accordingly, we affirm his convictions and preserve his

ineffective-assistance-of-counsel claims for a possible postconviction-relief

(PCR) proceeding.

       I. Background Facts and Proceedings.

       The State filed criminal charges against Robinson in three separate

matters. Robinson was charged with second-degree robbery after taking a purse

from an acquaintance in January 2014. He was charged with three counts of

forgery and one count of third-degree theft after cashing or depositing three

checks from a closed bank account in a false name in July 2014.              Finally,

Robinson was charged with second-degree robbery for taking cash from his

former place of employment in September 2014.

       A comprehensive plea agreement was reached.             Robinson agreed to

enter Alford pleas to charges of first-degree theft as a habitual offender in each of

the robbery cases. He also agreed to enter Alford pleas to the three forgery

charges in exchange for dismissal of the theft charge in the remaining case. The

State and Robinson would jointly recommend his robbery sentences run

consecutively to each other but concurrently with the forgery sentences, for a

1
 An Alford plea allows a defendant to maintain innocence while acknowledging that the
State has enough evidence to win a conviction. See North Carolina v. Alford, 400 U.S.
25, 37 (1970).
                                         3


total term of incarceration not to exceed thirty years. The court accepted the

pleas after a hearing.

       Before sentencing, Robinson filed a motion in arrest of judgment, alleging

his counsel was ineffective by failing to: (1) depose witnesses, (2) utilize a video

Robinson believed would exonerate him, and (3) investigate or interview a

witness, who he claims would have provided exculpatory evidence regarding the

robbery conviction stemming from the events in January 2014.             As a result,

Robinson alleged his pleas were unknowingly and involuntarily made. After a

hearing, the district court found the record inadequate to resolve Robinson’s

claim and denied the motion.

       II. Analysis.

       We review the denial of Robinson’s motion in arrest of judgment for abuse

of discretion. See State v. Smith, 753 N.W.2d 562, 564 (Iowa 2008). “An abuse

of discretion will only be found where the trial court’s discretion was exercised on

clearly untenable or unreasonable grounds. A ruling is untenable when the court

bases it on an erroneous application of law.” Id. (citations omitted).

       Robinson alleges his pleas were unknowingly and involuntarily made due

to counsel’s ineffectiveness in investigating the charges. See State v. Carroll,

767 N.W.2d 638, 642 (Iowa 2009) (holding an attorney’s failure to properly

investigate may result in a breach of duty that calls the knowing and voluntary

nature of the defendant’s guilty plea into question). To prevail on his claim,

Robinson was required to show “counsel failed to perform an essential duty and

prejudice resulted.” State v. Ary, 877 N.W.2d 686, 704 (Iowa 2016). In the

context of a guilty plea, it must be demonstrated “that but for counsel’s breach of
                                          4


duty, the party seeking relief would not have pled guilty and would have elected

instead to stand trial.” Carroll, 767 N.W.2d at 644.

       We ordinarily preserve ineffective-assistance claims for PCR proceedings

to allow the record regarding counsel’s conduct to be fully developed. See State

v. Kirchner, 600 N.W.2d 330, 335 (Iowa Ct. App. 1999). “Only in rare cases will

the trial record alone be sufficient to resolve the claim.” State v. Atley, 564

N.W.2d 817, 833 (Iowa 1997). This is particularly true when the challenged

decision implicates strategy that can only be explained if the record is developed.

See State v. Clay, 824 N.W.2d 488, 494 (Iowa 2012).

       We agree the record here is inadequate. As the district court found,

       [t]he record is void concerning any justification Robinson’s original
       attorney had for his alleged inaction, and so the court is unable to
       establish whether counsel breached an essential duty to Robinson.
       The court additionally finds the record needs to be further
       developed on whether any alleged breach prejudiced Robinson.
       Therefore, the court does not address Robinson’s ineffective-
       assistance-of-counsel claim and leaves it for determination in any
       potential [PCR proceeding].

Robinson admits that his counsel decided against deposing witnesses for

“strategic reasons” and that he does not know the reasoning. With regard to a

witness he alleges would have exonerated him, Robinson admits he does not

know “exactly what she would testify to.” Robinson did not think his lawyer was

properly prepared for trial and claims this affected his decision whether or not to

take the plea.2 We will not declare counsel ineffective based on this record.


2
  At the hearing on the motion in arrest of judgment, Robinson was asked, “Did you feel
like you had a choice whether or not to take the plea? Did you feel like there was a
reason why you took the plea other than based on guilt? Were you taking the plea for
some other reason?” Robinson responded, “Yeah. I mean, pretty much afraid for the
time spent and my age and how much time I was facing.” Robinson was then asked,
                                            5


Robinson’s counsel is entitled to respond and present his view of the

circumstances surrounding Robinson’s plea. “[A] lawyer is entitled to his day in

court, especially when his professional reputation is impugned.” Kirchner, 600

N.W.2d at 335 (citation omitted).

       Robinson has failed to show the district court abused its discretion in

denying his motion in arrest of judgment. Therefore, we affirm. Any claims of

ineffective assistance of counsel are preserved for a possible PCR proceeding.

       AFFIRMED.




“And did your lawyer’s lack of preparation affect your decision whether or not to take the
plea?” Robinson responded, “Yes.”